DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 5 November 2021 has been entered.  Claims 12 – 19 remain pending in the application.

Claim Interpretation
Claim 12 is directed to “A thermally-bondable, breathable waterproof membrane for preparing a breathable waterproof fabric, the membrane being thermally-bonded to a fabric substrate” (ll. 1 – 3 of the claim).  The phrase “for preparing a breathable waterproof fabric” recites an intended use of the thermally-bondable, breathable waterproof membrane.  Furthermore, the phrase “the membrane being thermally-bonded to a fabric substrate” is interpreted as further definition to the intended use.  To paraphrase claim 12, the intended use is for preparing a breathable waterproof fabric wherein the membrane would be thermally bonded to a fabric substrate in such use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2017/0266919 A1) in view of Zhang (CN 106671503 A, referencing a machine translation thereof provided with this Office Action) and Kufner (GB 1,420,497 A).
	Regarding claim 12, Seok discloses a thermally-bondable, breathable waterproof membrane for preparing a breathable waterproof fabric (e.g. Fig. 1 – 12B; ¶¶ [0010] – [0132]), the membrane being thermally-bonded to a fabric substrate (via “dot adhesive member”, e.g. “dot adhesive member” 110: e.g. Fig. 1, 4A, 4B, 5 – 7, 8A – 8C, 9A, 9B; ¶¶ [0010] – [0014], [0016] – [0018], [0020], [0021], [0024] – [0027], [0030] – [0033], [0047] – [0050], [0052] – [0055], [0077], [0080] – [0093], [0102] – [0104], [0106], [0109], [0111] – [0115], [0119] – [0128], [0132]) and comprising: 
	a membrane layer (“membrane”, e.g. “membrane” 300: e.g. Fig. 1, 4A, 4B, 5 – 7, 8A – 8C, 9A, 9B; ¶¶ [0010], [0011], [0013], [0015], [0018], [0020], [0021], [0026], [0028],  [0030] – [0032], [0038], [0047] – [0049], [0055], [0057], [0089], [0091] – [0094], [0097], [0102], [0106], [0107], [0109] – [0130]);
	a hot-melt adhesive layer in the form of dots on an upper portion of the base layer (“dot adhesive member”, e.g. “dot adhesive member” 110: e.g. Fig. 1, 4A, 4B, 5 – 7, 8A – 8C, 9A, 9B; ¶¶ [0010] – [0014], [0016] – [0018], [0020], [0021], [0024] – [0027], [0030] – [0033], [0047] – [0050], [0052] – [0055], [0077], [0080] – [0093], [0102] – [0104], [0106], [0109], [0111] – [0115], [0119] – [0128], [0132]);
	Although Seok is not specific as to (I) the membrane layer having a thickness of 0.15 mm to 0.30 mm, (II) a release layer being on a lower portion of the membrane layer, or (III) a base layer in the form of dots on an upper portion of the membrane layer and thus (IV) the hot-melt adhesive layer being formed in the form of dots on an upper portion of the base layer such that the base layer and the hot-melt adhesive layer form a double dot layer, these features would have been obvious in view of Zhang and Kufner.
	With respect to (I) and (II), Zhang discloses a breathable waterproof membrane (“moisture-permeable polyurethane composite film”) comprising a membrane layer having a thickness of 0.12 to 0.56 mm (total thickness of a “polyurethane film” and a “thermoplastic polyurethane elastomer film”), and a release layer (“release film”) on a lower portion of the membrane layer, the release layer serving to 
	During manufacture of a breathable waterproof fabric with the thermally-bondable, breathable waterproof membrane, Seok feeds the thermally-bondable, breathable waterproof membrane from a roll (e.g. Fig. 7; ¶ [0106]).
	Accordingly, it would have been obvious to provide a membrane layer having a thickness of 0.12 to 0.56 mm as Zhang suggests to Seok’s membrane layer, the motivation being to ensure adequate strength thereof during manufacturing of a breathable waterproof fabric.
	Additionally, it would have been obvious to provide a release layer on a lower portion of the membrane layer, i.e. on the portion of the membrane layer opposite that will bear the hot-melt adhesive layer, in order to more easily dispense the membrane layer during manufacturing of the thermally-bondable, breathable waterproof membrane.  One of ordinary skill in the art would have appreciated providing a release layer on the same portion as the hot-melt adhesive layer would have been counterproductive in that the hot-melt adhesive layer would have been less able to adhere to the membrane layer.
	With respect to (III) and (IV), Kufner discloses a structure comprising: a substrate (“sheet substrate”, e.g. “substrate” 1); a base layer formed in the form of dots on an upper portion of the substrate (“first layer”, e.g. “first layer” 2); and a hot-melt adhesive layer formed in the form of dots on an upper portion of the base layer (“second layer”, e.g. “second layer” 3), wherein the base layer and the hot-melt adhesive layer form a double dot layer (e.g. Fig. 1; p. 1, l. 76, to p. 3, l. 45).
	Kufner discloses the structure is adhered to fabrics, e.g. to be used as an insert or a lining for stiffening or patching the fabric (e.g. p. 1, ll. 10 – 16; p. 1, l. 76, to p. 2, l. 4; p. 2, ll. 15 – 36, 62 – 67).  In the art, Kufner notes a single layer of adhesive has limitations in regards to the heat-sealing range of the adhesive to a fabric, and states the addition of a second layer widens the heat-sealing range so as to allow the structure to be adhered to various kinds of fabrics under similar heat-sealing conditions (e.g. p. 1, l. 10, to p. 2, l. 34).  That is to say, by providing a double dot layer, an advantage is gained in the scope of the number of fabrics which can be functionally improved with the structure.

	Therefore, in order to improve the ability of the thermally-bondable, breathable waterproof membrane to adhere to the scope of fabric substrate Seok discloses is useful, it would have been obvious to modify the thermally-bondable, breathable waterproof membrane Seok and Zhang collectively suggest to further comprise a base layer in the form of dots on an upper portion of the membrane layer such that the hot-melt adhesive layer is formed in the form of dots on an upper portion of the base layer to form a double dot layer as Kufner suggests.
	Regarding claim 13, in addition to the limitations of claim 12, Zhang discloses a moisture permeability of the thermally-bondable, breathable waterproof membrane is in a range of, e.g., 3,000 g/m2/24h to 15,000 g/m2/24h (e.g. ¶¶ [0009], [0036]).
	Zhang’s moisture permeability lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 14, in addition to the limitations of claim 12, Seok discloses a protective layer is provided on the membrane layer (e.g. “lining fabric substrate” 810: e.g. Fig. 9A, 9B, 12A; ¶¶ [0117] – [0128]).
	Regarding claim 15, in addition to the limitations of claim 12, Seok discloses the hot-melt adhesive layer is formed of, e.g., a polyamide-based resin (e.g. ¶¶ [0014], [0053]).
	Regarding claim 16, in addition to the limitations of claim 12, Kufner disclose the base layer is formed of, e.g., a polyamide-based resin (e.g. p. 2, ll. 95 – 109).
	Regarding claim 17, in addition to the limitations of claim 12, Seok discloses the membrane layer is formed of, e.g., a polyurethane (e.g. ¶ [0045]).
	Regarding claim 18, in addition to the limitations of claim 12, Seok discloses the hot-melt adhesive layer is provided at a density of 123 to 2500 dots/cm2 in order to provide appropriate adhesive 
	Regarding claim 19, Seok discloses a breathable waterproof fabric comprising a fabric substrate and a thermally-bondable, breathable waterproof membrane as discussed in the 35 U.S.C. 103 rejection of claim 12 thermally bonded to one side of the fabric substrate (e.g. Fig. 1 – 12B; ¶¶ [0010] – [0132]).  The modifications in view of Zhang and Kufner as discussed in the 35 U.S.C. 103 rejection of claim 12 similarly apply to claim 19.

Response to Arguments
Applicant’s arguments, see pp. 5 – 9, filed 5 November 2021, with respect to the rejections of claims 12 – 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seok, Zhang, and Kufner.
	Applicant’s arguments assert Hayashi (EP 2,873,707 A1) fails to motivate provision of a double dot layer as required of the claims.  In response, the examiner cites Kufner, newly cited herein, which motivate the provision of a double dot layer for purposes of widening the scope of fabrics to which a structure can be adhered to.  In view of Seok’s description of all materials for various different uses being within the scope of a fabric substrate (e.g. ¶ [0056]), one of ordinary skill in the art would have found this advantageous for Seok’s purposes as Kufner’s structure expands, or at least further enables, the scope of fabric substrates which can be employed in Seok’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783